FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

GLORIA BARAJAS,                                No. 06-15494
              Petitioner-Appellee,                D.C. No.
                v.                            CV-02-06202-DLB
KAREN WISE, Parole Agent,                     Eastern District
           Respondent-Appellant.                of California,
                                                   Fresno

                                                  ORDER

                     Filed October 22, 2007

     Before: Myron H. Bright,* Dorothy W. Nelson, and
             Marsha S. Berzon, Circuit Judges.


                             ORDER

  The petition for panel rehearing is GRANTED.

   The opinion filed March 23, 2007, slip op. 3449, and pub-
lished at 481 F.3d 734 (9th Cir. 2007) is hereby vacated. The
case has been resolved in an unpublished memorandum dispo-
sition.

  The petition for rehearing en banc is DENIED as moot.




   *The Honorable Myron H. Bright, Senior United States Circuit Judge
for the Eighth Circuit, sitting by designation.

                               14137
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2007 Thomson/West.